Citation Nr: 0937520	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04 06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for claimed PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis





INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  He served in the Republic of Vietnam from February to 
December 1970.  

In March 2007, this case was remanded by the Board for 
additional development of the record.  

The now reopened claim of service connection for PTSD is 
addressed in the REMAND portion of this document and is being 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In December 2001, the RO denied the Veteran's claim of 
service connection for PTSD.  The Veteran did not timely 
appeal that decision.  

2.  The evidence received since the December 2001 rating 
decision raises a reasonable possibility of substantiating 
the claim.  



CONCLUSION OF LAW

The new and material evidence has been received since the 
December 2001 rating decision for the purpose of reopening 
the claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  

The regulations implementing VCAA have been enacted. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008). VA has a 
duty to notify the Veteran of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. §§ 
5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  
The Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In an April 2007 letter, the Appeals Management Center (AMC) 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate service connection and 
new and material evidence claims (including notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denials of service connection), 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to advise VA of, or 
submit, any further evidence that pertained to his claim. 

The April 2007 letter sent to the Veteran met the 
requirements of Kent. Additionally, the letter provided 
notice of how VA assigns disability ratings and effective 
dates and complied with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The AMC allowed the Veteran an opportunity to respond in 
light of this notice before subsequent adjudication in an 
August 2009 Supplemental Statement of the Case (SSOC). The 
Veteran responded by providing additional information to the 
RO regarding private and VA treatment.  

The RO obtained records of the Veteran's VA treatment and 
attempted to contact the private physician identified by the 
Veteran.  The RO made two unsuccessful attempts to contact 
the physician and sent the Veteran an April 2008 letter that 
advised him no records had been received from the physician 
and that he should take steps to personally request the 
records from the physician.  

As the RO made reasonable efforts to obtain the records and 
informed the Veteran as to the status of their efforts, the 
Board finds that the RO fulfilled its duty to notify.  


New and Material Evidence

The Veteran seeks to reopen his claim of service connection 
for PTSD, last denied in December 2001.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that new and material evidence has been 
submitted and the claim will be reopened.  

In general, unappealed rating decisions are final. See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. A final decision cannot 
be reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  "If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim." See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly 
v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unsubstantiated 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a) (2008).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 
Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In December 2001, the evidence of record pertinent to the 
claim of PTSD included the Veteran's service treatment 
records, his post-service medical records dated from December 
1998 to August 1992, lay statements, and a VA examination 
dated August 2001.  The RO denied the claim on the basis that 
the record did not contain evidence of a stressful event or a 
diagnosis of PTSD.  

The lay statements, dated in April 1997, were written by the 
Veteran's wife.  One statement dealt solely with physical 
injuries sustained by the Veteran in an unrelated accident 
during his reserve service.  The other statement addressed 
the Veteran's state of mind after he returned from Vietnam 
and described his nerves as out of control and his thoughts 
as disjointed.  

The evidence on file at the time of the RO's May 2003 rating 
decision consisted of a diagnosis of PTSD from the Veteran's 
private physician (dated December 2002), a January 2003 
statement from the Veteran, and a May 2003 VA examination.  
Although the file contains an April 2003 request for the 
Veteran's personnel records, these records are not present in 
the file and there is no indication of subsequent efforts to 
obtain them.  

The private physician's 2002 diagnosis of PTSD included 
statements linking the disorder to the Veteran's military 
service in Vietnam, but did not reference any specific 
traumatic experiences.  In January 2003, the Veteran stated 
that he experienced flashbacks to his time in service.  

However, the May 2003 VA examiner stated that the Veteran did 
not report any specific traumatic incidents from service and 
did not meet the diagnostic criteria for PTSD.  

The evidence added to the file after the May 2003 rating 
decision includes a written brief submitted by the Veteran's 
former representative and the Veteran's VAMC treatment 
records from 2002 through June 2009.  

The Veteran's VAMC treatment records show that he was 
screened, and tested positive, for PTSD in September 2004 and 
June 2007.  A treatment note from May 2007 stated that the 
Veteran was experiencing flashbacks to his Vietnam service.  
In March 2008, a treatment note indicated that a PTSD 
diagnosis might be ruled out, but PTSD was noted as a 
"problem area" in a June 2008 note.  

A July 2008 VA assessment reflected that the Veteran had a 
history of severe emotional symptoms compatible with PTSD; 
PTSD was listed as an identified problem area.  In September 
2008, a VA social worker noted that the Veteran spoke about 
traumatic experiences in Vietnam and specifically referenced 
an incident involving the rescue and killing of a friendly 
soldier.  

The Veteran received a psychiatric evaluation in November 
2008 and reported experiencing nightmares about the war and 
stated that he had been involved in combat in Vietnam.  A 
November 2008 treatment note showed PTSD symptoms as a 
problem area, but a treatment note from December 2008 
referred to PTSD as a condition to be ruled out.  

Subsequent to the 2001 rating decision, additional evidence 
supporting the Veteran's claim of entitlement to service 
connection for PTSD has been associated with the claims file.  
This new evidence includes private treatment records and VAMC 
treatment records.  

In order for the Veteran's claim to be reopened, there must 
be new and material evidence as to any aspect of the 
Veteran's claim that was lacking at the time of the last 
final denial in order to reopen the claim. See Evans v. 
Brown, 9 Vet. App. 273 (1996). Consequently, there would need 
to be evidence that the Veteran has a diagnosis of PTSD and 
additional detail of the in service stressor events.  

Private treatment records show that the Veteran was diagnosed 
with PTSD in December 2002.  The Veteran's treatment records 
have been associated with his file and reflect that PTSD has 
been an area of concern for a number of years.  In addition, 
the VA treatment records indicate that the Veteran spoke to 
VA social workers about specific in-service stressor events.  

The private physician's statement and VA assessments are new 
and material.  They are new, because the Veteran had not 
previously provided either a medical diagnosis of PTSD or 
stressor information, and they raise a reasonable possibility 
of substantiating the claim.  Therefore, new and material 
evidence has been submitted and the claim of service 
connection for PTSD is reopened.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  


REMAND

Although the Board has reopened the claim for service 
connection for PTSD, there is insufficient evidence on file 
to provide a final adjudication.

The Board presently remands the reopened claim for the 
conduct of further efforts towards substantiation of the 
claim; determination of whether the Veteran served in combat; 
and a VA mental disorders examination.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).  

Although the Veteran failed to return the April 2003 VA 
request for stressor information, he did report stressor 
detail to VA employees (at the Guayama Community Based 
Outpatient Clinic (CBOC)) so the Board finds that the RO 
should make another attempt to obtain this information.  

The record reflects that the Veteran spoke with social 
workers at the CBOC about traumatic events he experienced 
while in Vietnam, specifically discussing an event involving 
the rescue and killing of a friendly soldier.  

With regard to in-service stressors, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(d).  If it is determined through 
military citation or other supportive evidence that a Veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the Veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 38 
C.F.R. § 3.304(f).  

However, where a determination is made that the Veteran did 
not "engage in combat with the enemy," the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994). Once independent verification of the stressor 
event has been submitted, the Veteran's personal exposure to 
the event may be implied by the evidence of record.  

A Veteran need not substantiate his actual presence during 
the stressor event; the fact that the Veteran was assigned to 
and stationed with a unit that was present while such an 
event occurred may strongly suggest that he was, in fact, 
exposed to the stressor event. See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

As the Veteran's personnel files have not yet been associated 
with the claims file, the circumstances of his service 
(whether or not he was involved in combat with the enemy) are 
unclear.  Upon remand, the RO/AMC will make additional 
efforts to obtain the Veteran's personnel records and 
adjudicate the issue of whether the Veteran served in combat 
and is therefore entitled to the presumptions afforded in 38 
U.S.C.A § 1154(b).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran received an initial VA examination, determining 
that he did not have PTSD, in August of 2001.  In December 
2002, the Veteran was diagnosed as having service-related 
PTSD by a private physician.  

A May 2003 VA examiner noted that the Veteran served as a 
combat engineer in Vietnam, but stated that he did not 
identify any stressor events and did not have PTSD.  However, 
subsequent VAMC treatment records showed that the Veteran was 
intermittently assessed as having symptoms of PTSD and 
discussed stressor events with VA social workers.  

Because the question of a diagnosis of PTSD is at issue, a 
clarifying examination will be afforded the Veteran.  

Additionally, a review of the claims folder showed that the 
Veteran requested copies of VA documents in 1999 for use at a 
hearing with the Social Security Administration (SSA).  

There is no evidence that the RO has asked the Veteran for 
clarification or made other efforts to verify the status of 
any applicable SSA benefits. VA has a statutory duty to 
inquire about these records. 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 
These records should be obtained on remand. See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The March 2007 Board decision referred the Veteran's February 
1998 claim of service connection for hypertension to the RO 
for development.  The Board also referred the matters of a 
back disability, a headache disorder, a right shoulder 
disorder, and a total rating based on individual 
unemployability to the RO.  The claims file does not reflect 
any development of these other issues.  

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary. Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In order to comply with the Board's March 2007 remand, the RO 
must take additional development action in respect to the 
claims referred in that decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO will ascertain the 
availability of the Veteran's service 
personnel records.  The RO should attempt 
to obtain these records and associate 
them with the claims folder.  

2.  Because the claim is now reopened, 
contemporaneously with its effort as in 
paragraph 1, above, the RO/AMC will 
afford the Veteran an additional 
opportunity to submit any information 
that is not evidenced by the current 
record, as to claimed stressors.  This 
information should include approximate 
dates within a 60 day time frame (e.g. 
May through July 1971), locations, units 
involved, names of casualties, and any 
other relevant data.  

If any additional information is provided 
by the Veteran or found in his personnel 
records, the RO/AMC will request that the 
U.S. Army & Joint Services Records 
Research Center (JSRRC) conduct further 
research into stressor events and any 
combat participation.  

3.  The RO also should schedule the 
Veteran for a VA examination, to 
determine whether he meets the criteria 
for a diagnosis of PTSD.  The following 
considerations will govern the 
examination:  

The Veteran's claims files, to 
include a complete copy of this 
remand, must be provided to the 
physician designated to examine the 
Veteran, and the examination report 
or an addendum, should reflect 
consideration of the file.  If a 
diagnosis of PTSD is found, the 
examiner should identify the 
specific stressor or stressors that 
support the diagnosis.  

4.  The Veteran is hereby notified 
that it is his responsibility to 
report for any examinations and to 
cooperate in the development of the 
claim. The consequences for failure 
to report for a VA examination 
without good cause may include 
denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event 
that the Veteran does not report for 
any scheduled examination, 
documentation should be obtained 
which shows that notice scheduling 
the examination was sent to the last 
known address. It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.  

5.  The RO will ascertain from the 
Veteran whether he ever applied for 
SSA disability benefits.  If the 
Veteran did apply for benefits, the 
RO will obtain from the SSA a copy 
of its decision regarding the 
Veteran's claim for SSA disability 
benefits, as well as the medical 
records relied upon in that 
decision. All records should be 
associated with the claims file 
including, if a negative response if 
received from SSA, a formal 
unavailability memorandum.  

6.  Following completion of all 
indicated development, as well as 
development of the referred claims, 
the RO will review and readjudicate 
the Veteran's claims in light of all 
the evidence of record.  If the 
benefit sought on appeal is denied, 
the RO shall issue the Veteran and 
his representative with a 
Supplemental Statement of the Case 
and afford them a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should b returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


